third party communication date of communication month dd yyyy cca_2015061716352001 id uilc number release date from sent wednesday date pm to cc bcc subject re significant tefra case - summary of status call the bankruptcy of a tier partnership does not convert the partnership items for the indirect partners or make tefra inapplicable third dividend dardanos v commissioner ustc pbig_number 9th cir see also 904_f2d_477 9th cir that is because the partnership is merely an agent for its partners in other words the bankruptcy of an agent does not serve to convert the partnership_item of partners holding an interest through an agent so the assessments are not treated as non-tefra as you suppose below
